Case 6:18-cv-01770-CEM-DCI Document 32-5 Filed 05/13/19 Page 1 of 25 PagelD 534

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
§
CF ADVANCE CORP., § CASE NO.::
§ 6:18-CV-1770-ORL-41DCI
Plaintiff, §
§ DEFENDANT’S PATENT RULES
V. § 2.2 DISCLOSURE OF
§ INFRINGMENT CONTENTIONS
ZACHARIAH §
THOMAS THRASHER, §
§
Defendants. §
§

 

PRELIMINARY STATEMENT

Pursuant to the Court’s Proposed Local Patent Rules, Defendant Zachariah Thomas
Thrasher (“Thrasher”), by and through its counsel of record, hereby respectfully submits
this Disclosure of Asserted Claims and Infringement Contentions (the “Contentions”). The
information disclosed herein is, by definition, preliminary in nature due to the early stage of
this litigation and is, therefore, based on limited information, knowledge, and belief
presently and reasonably available to Thrasher. By submitting these Contentions, Thrasher
does not waive its right to, among other things, supplement, amend, or modify these
Contentions as discovery continues and additional information becomes available. Thrasher
expressly reserves the right to make use of or seek to introduce into evidence documents or
other information not specified herein, to object to the production of documents or things
requested by Plaintiff and Counterclaim Defendant CF Advance Corp. (“CF Advance”), on
any basis, and to supplement, amend or otherwise modify these Contentions as new or

different information becomes available in accordance with the Court’s Patent Rules.
Case 6:18-cv-01770-CEM-DCI Document 32-5 Filed 05/13/19 Page 2 of 25 PagelD 535

PROCEDURAL HISTORY

Plaintiff CF Advance Corp. filed this patent-related suit against Defendant Zachariah
Thomas Thrasher in the Southern District of Florida, Case No.: 1:18-cv-23517, on August
29, 2018, seeking (1) a declaratory judgment that certain products of Plaintiff's did not
infringe on Defendant’s patents and (2) money damages for alleged tortious interference
with a business relationship. [DE 1].

On October 2, 2018, Defendant filed a motion to (1) dismiss or transfer the case due
to lack of venue and (2) dismiss for failure to state a claim under Rule 12(b)(6) because
Plaintiff failed to specify for which of its products it sought declaratory judgments of non-
infringement. [DE 9]. Defendant argued that the Complaint describes its allegedly non-
infringing product merely as a “replacement door handle” [DE 1, § 12], but gave no “facts
that might zero in on the specific product, such as a trade name or product number, or
descriptive details that would pinpoint the product or particular elements in question.” [DE
9.0: 7]:

Plaintiff agreed that venue was improper in the Southern District of Florida [DE 10],
and the case was transferred to the Middle District of Florida on October 17, 2018. [DE 11,
12]. On October 23, 2018, Plaintiff filed its response to Defendant’s motion to dismiss for
failure to state a claim, arguing that Plaintiff had sufficiently pleaded an actual, present, and
justiciable controversy. [DE 17]. On October 26, 2018, Defendant filed an unopposed
motion to file a reply [DE 18], which the Court denied. [DE 19]. The motion to dismiss for
failure to state a claim [DE 9] is still pending in this Court.

The Case Management and Scheduling Order was filed on April 5, 2019. [DE 25].

It requires the Disclosure of Infringement Contentions on April 15, 2019. Unfortunately, the

DEFENDANT’S DISCLOSURE OF ASSERTED CLAIMS
AND INFRINGEMENT CONTENTIONS
Case No.: 6:18-CV-1770-ORL-41DCI
Case 6:18-cv-01770-CEM-DCI Document 32-5 Filed 05/13/19 Page 3 of 25 PagelD 536

problem that Defendant raised in its Rule 12(b)(6) motion — namely, that Plaintiff has not
identified the exact products for which it seeks declaratory judgments — hinders Defendant’s
fulfillment of this obligation. In addition to filing its 12(b)(6) motion, Defendant has
repeatedly asked Plaintiff's counsel to identify the allegedly non-infringing products.
Plaintiff's counsel has failed to provide this information. Defendant therefore has no choice
but to base its Contentions on its best estimate as to what product or products Plaintiff seeks
non-infringement declarations for. Defendant’s knowledge of Plaintiff's products is
understandably imperfect. Therefore, if further developments should reveal that
Defendant’s estimate is mistaken, Defendant reserves the right to amend its Disclosure of
Infringement Contentions accordingly. By submitting this Disclosure, Defendant does not
waive the issue raised in its 12(b)(6) motion. [DE 9].

I. IDENTIFICATION OF EACH CLAIM OF THE PATENT-IN-SUIT

THAT IS INFRINGED BY CF ADVANCE

Based on information presently and reasonably available to Thrasher, pursuant to 35
U.S.C. § 271(c), Thrasher reserves the right to assert a claim against CF Advance for
infringement of at least claims 1-6 of United States Patent No. 9,126,291 (“the ’291 Patent”)
and Claims 1-5 of the United States Patent No. 9,744,627 (the ‘627 Patent”) (collectively,
the “Thrasher Patents”), pending the resolution of Thrasher’s Motion to Dismiss pending
resolution of Thrasher’s Motion to Dismiss. [DE 9]. For the purpose of these Contentions,
Thrasher alleges that each of CF Advance’s “Accused Instrumentalities” (consisting of at
least CF Advance’s Jeep Grand Cherokee inside door handle replacement kits and its Jeep
Commander inside door handle replacement kits as further listed in Exhibit A appended

hereto, along with any and all similar products or products having similar or equivalent

DEFENDANT’S DISCLOSURE OF ASSERTED CLAIMS
AND INFRINGEMENT CONTENTIONS
Case No.: 6:18-CV-1770-ORL-41DCI
Case 6:18-cv-01770-CEM-DCI Document 32-5 Filed 05/13/19 Page 4 of 25 PagelD 537

features) is liable under Title 35, § 271(c) of the United States Code for infringement of at
the following subset of the Thrasher Claims: Claims 1-6 of the ‘291 patent; and claims 1-5
of the ‘627 patent.

II. IDENTIFICATION OF EACH ACCUSED INSTRUMENTALITY

Based on information presently and reasonably available to Thrasher, each Accused

Instrumentality defined above (and further listed in Exhibit A appended hereto according to
the most specific information currently within Thrasher’s knowledge or possession)
contributorily infringes each asserted claim of the Patent-in-suit.

Il, CLAIM CHART IDENTIFYING WHERE EACH LIMITATION OF
EACH ASSERTED CLAIM IS FOUND WITHIN EACH ACCUSED
INSTRUMENTALITY

Based on information presently and reasonably available to Thrasher, Thrasher

provides the claim chart appended hereto as Exhibit B, which identifies where each
limitation of each asserted claim of the Thrasher Patents is found within each Accused
Instrumentality. For purposes of the claim chart provided as Exhibit B, Thrasher presently
understands each of the Accused Instrumentalities to have similar or identical features.
Accordingly, the claim chart has been prepared in relation to representative Accused
Instrumentalities. Thrasher expressly reserves the right to supplement, amend, and/or
modify the following claim chart, to the extent necessary, as discovery in this matter
progresses.

IV. STATEMENT CONCERNING THE DOCTRINE OF
EQUIVALENTS

Based on information presently and reasonably available to Thrasher, Thrasher
alleges that each limitation of each asserted claim of the Thrasher Patents is literally present

in the Accused Instrumentalities. Thrasher expressly reserves the right to supplement,

DEFENDANT’S DISCLOSURE OF ASSERTED CLAIMS
AND INFRINGEMENT CONTENTIONS
Case No.: 6:18-CV-1770-ORL-41DCI
Case 6:18-cv-01770-CEM-DCI Document 32-5 Filed 05/13/19 Page 5 of 25 PagelD 538

amend, and/or modify any allegations of infringement by the doctrine of equivalents, to the
extent necessary, as discovery in this matter progresses.

V. STATEMENT CONCERNING INDIRECT AND DIRECT
INFRINGEMENT OF THE PATENT-IN-SUIT

Based on information presently and reasonably available to Thrasher, Thrasher only
alleges contributory infringement pursuant to 35 U.S.C. § 271(c), of the Thrasher Patents
by CF Advance and/or its related companies through common ownership, in whole or in
part, its divisions, subsidiaries, predecessors or successors in interest of any of the foregoing,
and any other person or company acting on behalf of any of the foregoing, including the
past and present officer(s), director(s), employee(s), agent(s), representative(s), attorney(s),
and other personnel thereof, to the fullest extent the context permits. Because each limitation
of each asserted claim of the Thrasher Patents is part of the required and only method of use
for the Accused Instrumentalities, any user of the Accused Instrumentalities necessarily
directly infringes the Thrasher Patents. Therefore, Thrasher asserts that each and every
purchaser and user of CF Advance’s Accused Instrumentalities is a direct infringer of the
Thrasher Patents. These direct infringers include but are not limited to those purchasers of
the Accused Instrumentalities through CF Advance’s online retail listings, such as those
located on marketplaces including <amazon.com>, whose purchases and subsequent use is
evinced by their numerous reviews and comments made on such listings.

Thrasher expressly reserves the right to supplement, amend, and/or modify any
allegations of indirect or direct infringement, to the extent necessary, as discovery in this

matter progresses.

DEFENDANT’S DISCLOSURE OF ASSERTED CLAIMS
AND INFRINGEMENT CONTENTIONS
Case No.: 6:18-CV-1770-ORL-41DCI
Case 6:18-cv-01770-CEM-DCI Document 32-5 Filed 05/13/19 Page 6 of 25 PagelD 539

VI. STATEMENT CONCERNING PRIORITY

Based on information presently and reasonably available to Thrasher, Thrasher
alleges that the ’291 Patent is entitled to a priority date of June 23, 2011, the date in which
the related Provisional Patent Application No. 61/500,170 was filed with the United States
Patent and Trademark Office. Further, Thrasher alleges that the ‘627 Patent is entitled to a
priority date of September 8, 2015, the date on which the application resulting in the ‘627
Patent was filed with the United States Patent and Trademark Office. Thrasher expressly
reserves the right to supplement, amend, and/or modify any allegations of priority, to the
extent necessary, as discovery in this matter progresses.

VU. BASIS FOR ALLEGATIONS OF WILLFUL INFRINGEMENT

Based on information presently and reasonably available to Thrasher, at least CF
Advance has contacted Thrasher pre-suit through the eBay messaging platform and
represented to Thrasher that its products do not infringe Thrasher Patents “because they
include a metal backing.” In view of the foregoing, Thrasher understands and alleges that,
prior to and in connection with designing the Accused Instrumentalities, CF Advance was
aware and had knowledge of the Thrasher Patents, knew and/or had possession of Thrasher’s
products which practice the claims of the Thrasher Patents, was on notice of the Thrasher
Patents, and willfully copied the Thrasher Products in order to offer for sale an apparatus
for use in practicing the patent method disclosed in the Thrasher Patents knowing the same
to be especially made for use in the infringement of such patents. Thrasher alleges CF
Advance was further on notice of the Thrasher Patents at least as early as the time of its
correspondence to Thrasher through the eBay messaging platform and the time of filing its

Complaint in this case. Thrasher expressly reserves the right to supplement, amend, and/or

DEFENDANT’S DISCLOSURE OF ASSERTED CLAIMS
AND INFRINGEMENT CONTENTIONS
Case No.: 6:18-CV-1770-ORL-41DCI
Case 6:18-cv-01770-CEM-DCI Document 32-5 Filed 05/13/19 Page 7 of 25 PagelD 540

modify the basis for its allegations of willful infringement, to the extent necessary, as
discovery in this matter progresses.

VU. IDENTIFICATION OF THRASHER PRODUCTS WHICH
PRACTICE THE CLAIMED INVENTION

Based on information presently and reasonably available to Thrasher, each of
Thrasher’s following products practice the claimed invention (listed in Exhibit C appended
hereto): Jeep Grand Cherokee Door Handle Kit; Jeep Commander Door Handle Kit.
Thrasher Product listings shown online are marked as “Patented.” Thrasher expressly
reserves the right to supplement, amend, and/or modify its list of products which practice

the claimed invention, to the extent necessary, as discovery in this matter progresses.

Dated: April 15, 2019

Respectfully Submitted,

By:  /s/Andrew S. Rapacke
Andrew S. Rapacke, Esq.

Attorney for Defendant

THE RAPACKE LAW GROUP, P.A.
Florida Bar No: 0116247

1840 N. Pine Island Road

Plantation, FL 33322

Telephone: (954) 951-0154
Facsimile: (954) 206-0484

Email: andy@arapackelaw.com

DEFENDANT’S DISCLOSURE OF ASSERTED CLAIMS
AND INFRINGEMENT CONTENTIONS
Case No.: 6:18-CV-1770-ORL-41DCI
Case 6:18-cv-01770-CEM-DCI Document 32-5 Filed 05/13/19 Page 8 of 25 PagelD 541

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on April 15, 2019, I caused a copy of the foregoing

document to be served, via email, on all counsel of record as indicated in the Service List

 

below.
By: ___/s/ Andrew S. Rapacke
Andrew S. Rapacke, Esq.
Attorney for Defendant
SERVICE LIST

Mark Goldstein

1835 NE Miami Gardens Dr.

Suite 211

Miami, FL 33179
Tel: (305) 342-4839

markgoldsteinattorney@gmail.com

DEFENDANT’S DISCLOSURE OF ASSERTED CLAIMS
AND INFRINGEMENT CONTENTIONS
Case No.: 6:18-CV-1770-ORL-41DCI
Case 6:18-cv-01770-CEM-DCI Document 32-5 Filed 05/13/19 Page 9 of 25 PagelD 542

EXHIBIT A
Case 6:18-cv-01770-CEM-DCI

Infringement Contentions: U.S. Patent No. 9,126,291 and U.S. Patent No. 9,744,627

Document 32-5 Filed 05/13/19 Page 10 of 25 PagelD 543

 

Amazon Standard

 

Identification Patents
Amazon Product Listing Web Address Brand Product Name Number (ASIN) Infringed
CF Advance For 06-10 Jeep
Commander Front or Rear Pair
https://www.amazon.com/CF-Advance-Commander-Inside- SET 2PCS Inside Door Handle
Handle/dp/BO7GSDNLH3/ref-sr_1_3?keywords—cftadvanceé&qi |CF ‘Tan Bolt 2006 2007 2008 2009 US9126291;
d=1555084695&s-gateway&sr-8-3 Advance {2010 BO7GSDNLH3 US9744627

 

https://www.amazon.com/05-1 1-Cherokee-Inside-Handle-
Chrome/dp/BO1LESUIIM4/ref=Ip_ 14112546011 1 1?srs=141125
46011 &ie=UTF8&gid=15550847 l6dsr—8-1

CF
Advance

05-11 Jeep Grand Cherokee
Inside Door Handle Front
Right Beige BJOO10 05 06 07
08 09 1011

BOJTESUI69E

US9126291;
US9744627

 

hitps://www.amazon.com/05-11-Cherokee-Inside-Handle-

CR2823ME3-N 06-10 JEEP
COMMANDER Rear Left

BOOJGGFOSK

 

 

 

 

 

Chrome/dp/BOLESUISQO/ref-lp_14112546011_1_11?srs=14112}CF TAN Inside Door Handle US9126291;
54601 1&ie=UTF8&qid=155508471 6&sr—8-11 Advance _|Chrome 06 07 08 09 10 US9744627
CR2823ME2-N 06-10 JEEP
https://www.amazon.com/05-1 1-Cherokee-Inside-Handle-DS297- COMMANDER Front Right B00IGGX3CQ
Nidp/BOLESUI3AK/ref-sr_1 21 ?qid=1555084767&s-gateway |CF TAN Inside Door Handle . ~ US9126291;
&sr—8-2 1 &srs=141 12546011 Advance —|Chrome 06 07 08 09 10 US9744627
DS356 JEEP COMMANDER
https://www.amazon.com/05-1! |-Grand-Cherokee-Inside- Be ee yc ee S BOOK YFUMYVI
Handle/dp/BO1ESUJIPC/ref=sr_1_ 29? qid=1555084767&s—gate |CF Sir Gk Ay oe 67 on 08 16 US9126291;
wayé&st—8-29&srs—14112546011 Advance US9744627
DS368 JEEP COMMANDER
https://www-.amazon.com/Cherokee-Interior-Inside-Handle- INSIDE DOOR HANDLE
DS300- GRAY CHROME REAR BOOK YITY 82
NS/dp/BO7JINRKHQ9/ref=sr_1 30?gid=1555084767&s—gatewa |CF PAIR 2 PCS SET 06 07 08 09 US9126291;
y&sr-8-30&srs=141 12546011 Advance 10 US9744627
BJ0012-N Tan Beige 05-11
Jeep Grand Cherokee Rear
https://www.amazon.com/05-1 1-Cherokee-Inside-Handle- Right Inside Door Handle BOONHDK3IG
BJ0016/dp/BOLESUIXBA/ref=sr_1_ 33?qid=1555084790&s—gat |CF BEIGE BOLT 05 06 07 08 09 US9126291;
eway&sr—8-33&srs=141 12546011 Advance {2010 2011 US9744627
BJOO13-N GRAY 05-11 Jeep
https://www.amazon.com/06-10-COMMANDER-Inside-Handle- aa Ae ae coe ps |[BOONHFVXXS
Chrome/dp/BO1ESUMZSM/ref=sr_1_79?qid=1555084813&s—ga|CF US9126291;

tewayésr—8-79&srs=14112546011

Advance

06 07 08 09 2010 2011

US9744627

 

https://www.amazon.com/BJ0013-N-05-1 1-Cherokee-Inside-

05-11 Jeep Grand Cherokee
Inside Door Handle Front Left

 

 

 

 

 

 

 

 

J
Handle/dp/BOONHFVXXS/ref-sr_1_ 85?qid=1555084825&s—gat |CF Gray & Chrome BJ0005 05 06 OES teIeM US9126291;
eway&sr—8-85&srs—14112546011 Advance — |0708 09 1011 US9744627
05-11 Jeep Grand Cherokee
https://www.amazon.com/(0)5-] 1-Cherokee-Inside-Handle- é ee ae Ltn hos 5 BOIESUHLCM
BJ0012/dp/BO1ESUIF2C/ref=sr_1_892qid=1555084825&s—gate |CF eee 06 oman O11 US9126291;
way&sr—8-89&srs—14112546011 Advance |- US9744627
05-11 Jeep Grand Cherokee
https://www.amazon.com/Cherokee-Inside-Handle-Chrome- ee . ° oor . a“ = 0006 BOIESUHNNY
BJ0005/dp/BOIESUHIUM/ref=sr_1_97?qid=155508484 1 &sgat |CF 0 eee ue 09 1 OIL US9126291;
ewaydésr—8-97 &srs—14112546011 Advance US9744627
05-11 Jeep Grand Cherokee BOLESUHPLO
Inside Door Handle Front
https://www.amazon.com/05-1 1-Cherokee-Inside-Handle- Right Gray & Chrome GRAY
BJOO1 I/dp/BOIESUIAYU/ref=sr_1_ 99?gid=1555084841 &s—gat |CF & CHROME BOLT BJ0006-N US89126291;
eway&sr-8-99&srs—14112546011 Advance |05 06 07 08 09 1011 US9744627

 

 
Case 6:18-cv-01770-CEM-DCI

Document 32-5 Filed 05/13/19 Page 11 of 25 PagelD 544

 

https://www.amazon.com/05-1 |-Cherokee-Inside-Handle-BJ001 44

05-11 Jeep Grand Cherokee
Inside Door Handle Rear Left
Gray & Chrome Gray &

BOIESUHSMO

 

 

 

 

N/dp/BO1ESUIQM6/ref=sr_1_1192gid=1555084857&s=gateway |CF Chrome BJ0007 05 06 07 08 US9126291:
&sr—8-1 19&srs—14112546011 Advance |09 1011 US9744627
05-11 Jeep Grand Cherokee
https://www.amazon.com/COMMANDER-Inside-Handle- Inside Door Handle Rear Left
Chrome-CR2823ME2- Gray & Chrome GRAY & BOLESUHUN2
N/dp/BOOJGGX3CQ/ref-sr_1_123?qid=1555084857&s—gatewa |CF CHROME BOLT BJO007-N US9126291;
y&sr-8-123&srs=14112546011 Advance —|05 06 07 08 09 10 11 US9744627
05-11 Jeep Grand Cherokee
Inside Door Handle Rear Right
https://www.amazon.com/Cherokee-Inside-Interior-Handle- ee ae BESET
Chrome/dp/BO7JB7M69Y /ref=sr_1_129?%qid=1555084874&s—ga |CF BIJO008 05 - 07.08.09 1011 US9126291;
teway&sr—8-129&srs—14112546011 Advance . US9744627
05-11 Jeep Grand Cherokee
https://www.amazon.com/Cherokee-Interior-Inside-Handle- Inside Door Handle Rear Right
DS294- GRAY & CHROME BOLT  |BOIESUHYVA
NS/dp/BO7JXZ2PP9/ref=sr_1_142?qid—1555084874&s—gateway|CF BJOO08-N 05 06 07 08 09 10 US89126291;
&sr—8-142 &srs—14112546011 Advance i] US9744627
05-11 Jeep Grand Cherokee
https:/www.amazon.com/05-11-Cherokee-Inside-Handle- Inside Door Handle Front Left BOIESUIOYK
BJO009/dp/BOLESUIOYK/ref=sr_1_56?ie-UTF8&qid=1526301 |CF Beige BJO009 05 06070809 | : US9126291;
537&st—8-56&keywords—jeep+interior+doorthandle Advance {1011 US9744627

 

https://www.amazon.com/05-1 1-Cherokee-Inside-Handle-BJ00094
Nidp/BOLESUI3UQ/refsr_1_204?ie=UTF8 &qid=1526319987&

CF

05-11 Jeep Grand Cherokee
Inside Door Handle Front Left
BEIGE BOLT BJOO09-N 05

BOIESUI3UQ

US9126291;

 

 

 

 

 

 

 

 

 

 

 

 

st—8-204&keywords=CF +advance+jeep Advance |060708 091011 US9744627
05-11 Jeep Grand Cherokee
https://www-.amazon.com/05-1] 1-Cherokee-Inside-Handle- Inside Door Handle Front BOLESUIOOE
BJO010/dp/BOLESUI69E/ref=sr_1_197?1e-UTF8&qid=1526307 |CF Right Beige BJO010 05 06 07 US9126291;
923&sr—8-197&keywords—jeep+interior+door+handle Advance {08091011 US9744627
05-11 Jeep Grand Cherokee
Inside Door Handle Front
https://www-.amazon.com/05-1 1-Cherokee-Inside-Handle-BJ0010/ Right BEIGE BOLT Tan Beige] BOLESUI8HY
N/dp/BOLESUI8HY/ref=sr_1_ 61 7ie=UTF8&qid=1526317674&s |CF BJOO1O-N 05 06 07 08 09 10 US9126291;
18-61 &keywords-CF +advancetjeep Advance {11 US9744627
05-11 Jeep Grand Cherokee
https://www.amazon.com/()5-1 1-Cherokee-Inside-Handle- Inside Door Handle Rear Left BOIESUIAYU
BJOO1 I/dp/BOIESUIAYU/ref=sr_1_19?1e-UTF8&qid=1526312 |CF Beige BJO011 05 06 07 08 09 - US9126291;
A09& sr—8- 19 & keywords—CF+advancetjeep Advance |1011 US9744627
05-11 Jeep Grand Cherokee BOLESUIBAL
https://www.amazon.com/05-1 1-Cherokee-Inside-Handle- a a mas
Chrome/dp/BO1ESUIBAL/ref=sr_1_203?ie-UTF8&qid=1526319 |CF 05 06 07 68 09 10.11 US9126291,;
987&sr—8-203 &keywords=CF +advance+ jeep Advance US9744627
05-11 Jeep Grand Cherokee
Inside Door Handle Rear Left
https://www-.amazon.com/05-] 1-Cherokee-Inside-Handle-BJ001 1+ BEIGE BOLT Tan Beige BOTESUICU2
N/dp/BOLESUICU2/ref=sr_1_48?ie-UTF8&qid=1526312930&s |CF BJOO11-N 05 06 07 08 09 10 US9126291;
18-48 &keywords—CF+advancetjeep Advance {11 US9744627
05-11 Jeep Grand Cherokee
https://www.amazon.com/(05-1 1-Cherokee-Inside-Handle- Inside Door Handle Rear Right BOIESUIF2C
BJO012/dp/BOLESUIF2C/ref-sr_1_18?1e-UTF8&qid=15263 124 |CF Beige BJO012 05 06 07 08 09 eee US9126291;
09&sr—8-18&keywords=CF+advancetjeep Advance | 1011 US9744627
05-11 Jeep Grand Cherokee
hitps://www.amazon.com/05-1 1-Cherokee-Inside-Handle- Inside Door Handle Rear Pair BOIESUIG4O
Chrome/dp/BOLESUIG4O/refsr_1_202?ie-UTF8&qid-152631 |CF Tan Beige & Chrome DS290 : US9126291;
9987 &st—8-202 &keywords-CFt+advance+jeep Advance __|05 06 07 08 09 10 11 US9744627

 

 
Case 6:18-cv-01770-CEM-DCI

Document 32-5 Filed 05/13/19 Page 12 of 25 PagelD 545

 

https://www.amazon.com/05-! 1-Cherokee-Inside-Handle-

05-11 Jeep Grand Cherokee
Inside Door Handle Set 4PCS
Tan Beige & Chrome DS291

BOTESUTIM4

 

 

 

 

 

Chrome/dp/BO1ESUIIM4/ref=sr_1_20?ie-UTF8&qid=1 5263124 |CF 05 06 07 08 09 1011 US9126291;

09&sr—8-20&keywords—CF +advance+jeep Advance US9744627
05-11 Jeep Grand Cherokee

https://www.amazon.com/05-1 1-Cherokee-Inside-Handle- Inside Door Handle Front Left BO1ESUIJIEG

BJ0013/dp/BOLESUIEG/ref=sr_1_5?ie=UTF8&qid=152631182 |CF Gray BJ0013 05 06 07 08 09 —— US9126291;

| &sr—8-S&keywords-CF t+advance+jeep Advance |1011 US9744627
05-11 Jeep Grand Cherokee

je <j . 4 Inside Door Handle Set 4PCS

oo ia w.amazon.com/Cherokee-Inside-Handle-Chrome- Tan Beige & Chrome BEIGE |BOIESUILJO

N/dp/BOLESUILJO/ref=sr_1_1182ie=UTF8&qid=1526318255& |CE cn ny oe oe acti DSA1-N 05 US9126291;

st—8-118&keywords—CF +advance+jeep Advance US9744627
05-11 Jeep Cherokee Inside

https://www.amazon.com/05-11-Cherokee-Inside-Handle- Door Handle 2 Front 1 Rear BO1ESUIMOM

Front/dp/BOLESUIMOM/ref=sr_1_ 201 ?ie=UTF8&qid=15263199 |CF Grand DS452 05 06 07 08 09 — US9126291;

87é&st—8-201 &keywords-CF+advancetjeep Advance | 1011 US9744627
05-11 Jeep Grand Cherokee

https://www.amazon.com/(0)5-1 1-Cherokee-Inside-Handle- Inside Door Handle Front Pair BO1ESUIO3W

Chrome/dp/BO1ESUIO3W/ref=sr_1_200?ie-UTF8&qid=152631 |CF Gray & Chrome DS292 05 06 : US9126291;

9987 &sr—8-200&keywords-CF+advance+jeep Advance {0708 09 1011 US9744627
05-11 Jeep Grand Cherokee

https://www.amazon.com/05-1! |-Cherokee-Inside-Handle- Inside Door Handle Front BOLESUIOCI

BJO014/dp/BOIESUIOCItef-sr_1_13%1e-UTF8&qid=15263118 |CF Right Gray BJ0014 05 06 07 US9126291;

21 &sr—8-13&keywords—CF +advance+jeep Advance {08 09 10 11 US9744627

 

hittps://www.amazon.com/05-11-Cherokee-Inside-Handle-
Chrome/dp/BOLESUIQIA/ref-sr_1_199?ie=UTF8é&qid=1526319

CF

05-11 Jeep Grand Cherokee
Inside Door Handle Rear Pair
Gray & Chrome DS293 05 06

BOJESUTOIA

US9126291;

 

 

 

 

 

 

 

 

 

987 é&s1t—8-199&keywords=CF +advancetjeep Advance |0708 09 1011 US9744627
05-11 Jeep Grand Cherokee

https://www.amazon.com/05-1 1-Cherokee-Inside-Handle-BJ00144 Richt GRAY & BOLT BI 0014 BOLESUIQM6

N/dp/BOLESUIQM6/ref=sr_1_27?ie=UTF8&qid=1526312409& |CF N 05.06 07 08 09 10 11 US9126291;

st—8-27 &keywords—CF+advance+jeep Advance US9744027
05-11 Jeep Grand Cherokee

hitps://www_.amazon.com/05-1 1-Cherokee-Inside-Handle- Inside Door Handle Rear Left BOIESUISME

BJO015/dp/BOLESUISME/ref-sr_1_7?ie=UTF8&qid=15263118 |CF Gray BJ0015 05 06070809 [0 US9126291;

21&sr—8-7&keywords—CF +advance+jeep Advance {1011 US9744627
05-11 Jeep Grand Cherokee

https://www.amazon.com/05-1 1-Cherokee-Inside-Handle- mann uaa A ek BOITESUISQO

Chrome/dp/BOLESUISQO/ref=sr_1_37?ie=UTF8&qid=15263129|CF 07 a 09 10 11 US9126291;

30&s1—8-37& keywords—CF+advance+jeep Advance US9744627
05-11 Jeep Grand Cherokee

https://www.amazon.com/05-1] 1-Cherokee-Inside-Handle-BJ0015- Inside Door Handle Rear Lefi BOIESUIUTU

N/dp/BOLESUIUTU/ref=sr_1_ 198?1e-UTF8&qid=1526319987 |CF GRAY & BOLT BJO015-N 05 ~ a US9126291;

&s1—8-1 98 &keywords-CF+advance+jeep Advance [060708 09 1011 US9744627
05-11 Jeep Grand Cherokee

https://www-.amazon.com/05-1] 1-Cherokee-Inside-Handle- Inside Door Handle Rear Right BO1ESUIXBA

BJO0O16/dp/BOLESUIXBA/ref=sr_ 1 2?ie-UTF8&qid=15263118 |CF Gray BJ0016 05 06 07 08 09 _— US9126291;

21 &sr—8-2&keywords-CF +advance+jeep Advance {1011 US9744627
05-11 Jeep Grand Cherokee

hitps://www.amazon.cony/05-1 1-Grand-Cherokee-Inside- Inside Door Handle Front Pair BOIESUIZMW

Handle/dp/BOLESUIZMW/ref=sr_1_59?ie=UTF8&qid=1526317 |CF Beige DS296 05 06070809 [>> US9126291;

674é&s1—8-59 &keywords-CF +advancetjeep Advance |1011 US9744627
05-11 Jeep Grand Cherokee

https://www.amazon.com/05-11-Grand-Cherokee-Inside- Inside Door Handle Beige TAN BOIESUJIPC

Handle/dp/BOIESUJ1PC/ref=sr_1_31?ie=UTF8&qid=15263124 |CF Set 4PCS DS297 05 06 07 08 aad US9126291;

09&sr—8-3 1 d& keywords-CF+advancetjeep Advance |09 10 11 US9744627

 

 

 

 

 
Case 6:18-cv-01770-CEM-DCI

Document 32-5 Filed 05/13/19 Page 13 of 25 PagelD 546

 

https://www.amazon.com/05-] 1-Cherokee-Inside-Handle-DS297-

For 05-11 Jeep Grand
Cherokee Inside Door Handle
Set 4PCS BEIGE TAN BOLT

BOLESUJZAK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N/dp/BOLESUI3AK/ref-sr_]_ 23 ie-UTF8&qid=1526312409&s|CF DS297-N 05 06 07 08 09 10 US9126291;
18-23 &keywords—-CF+advancetjeep Advance {11 US9744627
05-11 Jeep Grand Cherokee
https://www.amazon.com/05-1 1-Grand-Cherokee-Inside- Inside Door Handle Front Pair BOLESUJ4IU
Handle/dp/BOIESUJ4JU/ref=sr_1_197?ie-UTF8&qid=1526319 |CF Gray DS298 05 06 07 08 09 10 ——— US9126291;
987&sr—8-197&keywords—CF +advancetjeep Advance {11 US9744627
05-11 Jeep Grand Cherokee
https://www.amazon.com/05-11-Grand-Cherokee-Inside- Inside Door Handle Set 4PCS BOIESUIT0Q
Handle/dp/BOLESUJ70Q/refsr_1_43?ie=UTF8&qid=15263129 |CF Gray DS300 05 06070809 10)0 0" US9126291;
30&sr—8-43 & keywords—CF+advance+jeep Advance {11 US9744627
05-11 Jeep Grand Cherokee
https://www.amazon.com/05-1 1-Cherokee-Inside-Handle-BJ00164 pepe al aes Ie BOIESUJ9H2
N/dp/BOLESUJ9H2/ref=sr_1_ 4?ie=UTF8&qid=1526311821&sr |CF 06 07 08 09 10.11 US9126291;
=8-4&keywords-CF +advance+jeep Advance US9744627
06-10 JEEP COMMANDER
https://www.amazon.com/06-10-COMMANDER-Inside-Handle- Inside Door Handle Front Left BOLESUIIOA
CR2823E1/dp/BOIESUJJOA/ref=sr_1_196?ie-UTF8&qid=1526 | CF Beige CR2823E1 2006 2007 . US9126291;
319987 &sr-8-196&keywords-CF+advance+jeep Advance — {2008 2009 2010 US9744627
06-10 JEEP COMMANDER
https://www.amazon.com/06-10-COMMANDER-Inside-Handle- Inside Door Handle Front BO1ESUINMS
CR2823E2/dp/BOIESUINMS/ref=sr_1_195?ie-UTF8&qid-152 |CF Right Beige CR2823E2 06 07 US9126291;
6319987 &sr-8-195&keywords—CF +advance+jeep Advance |08 09 10 US9744627
06-10 JEEP COMMANDER
https://www.amazon.com/06-10-COMMANDER-Inside-Handle- Inside Door Handle REAR Lett BOIESUIRKG
CR2823E3/dp/BOIESUIRKG/refsr_1_54?ie=UTF8&qid=1526 |CF Beige CR2823E3 06 07 08 09 — US9126291;
317674&sr=8-54&keywords=CF+advancetjeep Advance | 10 US9744627
06-10 JEEP COMMANDER
https://www.amazon.com/06-10-COMMANDER-Inside-Handle- Co ontar Ob Gr os oo BO1ESUIWMO
CR2823G1/dp/BOIESUJWMO/tef-sr_1_158%ie=UTF8&qid=15 |CF 10 y . US9126291;
26306861 &sr=8-158&keywords—jeep+interior+doorthandle Advance US9744627
06-10 JEEP COMMANDER
hitps://www.amazon.com/06-10-COMMANDER-Inside-Handle- Inside Door Handle Front Left BOIESUTWMO
CR2823G1/dp/BOIESUJWMOyref=sr_1_26?ie=UTF8&qid=152 |CF Gray CR2823G1 06 07 08 09 — US9126291;
6312409&st—8-26&keywords=CF+advancetjeep Advance | 10 US9744627
06-10 JEEP COMMANDER
https://www.amazon.com/06-10-COMMANDER-Inside-Handle- Inside Door Handle Front BOIESUK156
CR2823G2/dp/BOIESUK156/ref=sr_1_21?ie=UTF8&qid=1526 |CF Right Gray CR2823G2 06 07 US9126291;
312409&sr—8-21 &keywords=CF +advance+jeep Advance |08 09 10 US9744627
06-10 JEEP COMMANDER
https://www.amazon.com/06-10-COMMANDER-Inside-Handle- Inside Door Handle Rear Right BO1ESUKBME
CR2823G4/dp/BOIESUKBME/ref=sr_1_1177ie-UTF8&qid=15 |CF Gray CR2823G4 06 07 08 09 ~ " US9126291;
26318255 &sr—8-117&keywords—CF+advance+jeep Advance {10 US9744627
https://www.amazon.com/COMMANDER-Inside-Handle- 06-10 TEE COMM ASE
Inside Door Handle Front Left ee
Chrome- KHAKI Chrome CR2823ME 1 BOLESUKFKW
CR2823ME1/dp/BO1ESUKFK W/ref-sr_1 39?1e-UTF8&qid=15|]CF 06 07 08 09 10 US9126291;
26312930&sr—8-3 9& keywords—CF +advance+jeep Advance US9744627
https://www.amazon.com/COMMANDER-Inside-Handle- 06-10 JEEP COMMANDER
Chrome- ioe Done Handle Frcat BOLESUKIRQ
CR2823ME2/dp/BOIESUKIRQ/ref-sr_1_34?ie-UTF8&qid=15 |CF Ceo akthy On wy 8 09 10 US9126291:
26312930&sr-8-34&keywords-CF +advancet jeep Advance a US9744627

 

 

 

 

 
Case 6:18-cv-01770-CEM-DCI

Document 32-5 Filed 05/13/19 Page 14 of 25 PagelD 547

 

https://www-.amazon.com/COMMANDER-Inside-Handle-
Chrome-CR2823ME4-

06-10 JEEP COMMANDER
Inside Door Handle REAR
Right Khaki Chrome

BOIESUKRX2W

 

 

 

 

 

 

 

 

 

 

 

 

N/dp/BOIESUKX2W/ref-sr_1_ 30?1e-UTF8&qid—1526312409 |CF CR2823ME4-N 06 07 08 09 US9126291;
&s1—8-3 0& keywords-CF+advance+jeep Advance | 10 US9744627
06-10 JEEP COMMANDER
https://www.amazon.com/COMMANDER-Inside-Handle- Inside Door Handle Front Left
Chrome-CR2823MG1- Gray & Chrome Free Bolts BOILESUKZFW
N/dp/BOLESUKZFWiref=sr_1_ 1931e-UTF8&qid=15263 19832 |CF CR2823MGI1-N 06 07 08 09 US9126291;
&sr—8-193 &keywords—CF+advance+jeep Advance {10 US9744627
06-10 JEEP COMMANDER
https://www.amazon.com/COMMANDER-Inside-Handle- Inside Door Handle Rear Left
Chrome-CR2823MG3- Gray & Chrome Free Bolts BOITESUL4E8
N/dp/BOLESUL4E8/ref=sr_1_1167ie-UTF8 &qid=1526318255&|CF CR2823MG3-N 06 07 08 09 US9126291;
sr—8-116&keywords—CF+advance+jeep Advance {10 US9744627
https://www.amazon.com/COMMANDER-Inside-Handle- a aed faeces
Chrome-CR2823MG4- . Gay We Chee Tice Bale ~~ IBOLESUL8EY
n/dp/BOIESUL8EYiref-st_1_192?ie“UTF8&qid=1526319241& CF CR2823MG4-n 06 07 08 09 10 US9126291;
sr—8-192&keywords—CF +advance+jeep Advance US9744627
05-11 JEEP GRAND
CHEROKEE INSIDE DOOR
oe «amazon.comy05-] 1-CHEROKEE-INSIDE- HANDLE TAN BEIGE BOIESULLHS
CHROME/dp/BOIESULLHS/ref-sr_1_ 191 ?ie-UTF8&qid=1526|CF ae — : Bes US9126291;
319241 &sr=8-191 &keywords=CF +advance+ jeep Advance US9744627
05-11 JEEP GRAND
https://www.amazon.com/05-1 1-CHEROKEE-INSIDE- CHEROKEE INSIDE DOOR
HANDLE- HANDLE GRAY & BOIESULNL2
CHROME /dp/BOIESULNL2/ref=sr_1_190?1e-UTF8&qid=1526 | CF CHROME SET OF 3 DS334 US9126291;
319241 &sr=8-190&keywords=CF+advancet jeep Advance {05 06.07 08 09 10 11 US9744627
05-11 JEEP GRAND
https://www-.amazon.com/05-] 1-GRAND-CHEROKEE-INSIDE- NANDIE GRAY SELOr a BOLESULPLU
HANDLE/dp/BOIESULPLU/refsr_1_189?ie=UTF8&qid=1526 |CF nee 05 06 07 08 a8 10 3 US9126291;
319241 &sr—8-189&keywords—CF+advance+jeep Advance - US9744627
05-11 JEEP GRAND
CHEROKEE INSIDE DOOR
https://www.amazon.com/05-11-GRAND-CHEROKEE-INSIDE- HANDLE BEIGE / TAN SET |BOLESULRJU
HANDLE/dp/BOIESULRJU/ref-sr_1_ 188 ?ie-UTF8&qid=1526 |CF OF 3 DS336 05 06 07 08 09 10 US89126291;
319241 &sr=8- 188 &keywords=CF+advancet jeep Advance {11 US9744627
https://www.amazon.com/06-10-COMMANDER-Inside-Handle- ae Cee BOIESUM4WY
DS354/dp/BOLESUM4WY/ref-sr_1_12?ie-UTF8&qid=152631 |CF Gray DS354 06 07 08 09 10 : US9126291;
1821 &st=8-12&keywords—CF +advancetjeep Advance = US9744627
https://www.amazon.com/06-10-COMMANDER-INTERIOR- 06-10 JEEP COMMANDER
INTERIOR INSIDE DOOR
ee HANDLE FRONT PAIR EELESUEETSS
HANDLE/dp/BOLESUM75S/ref-sr_1_187?ie—-UTF8&qid=1526 |CF GRAY DS355 06 07 08 09 10 US9126291;
319241 &sr=8-187&keywords=CF+advancetjeep Advance " US9744627
https://www_.amazon.com/06-10-COMMANDER-Inside-Handle- oe bee Naan gat pos BOIESUMBBS
KHAKI/dp/BOLESUMBB8/refsr_1_162?ie-UTF8&qid=15263 |CF KHAKI DS357 06 07 08.09 10 US9126291;
0713 L&sr=8-162&keywords=jeeptinterior+door+ handle Advance — US9744627
hitps://www.amazon.com/06-10-COMMANDER-INSIDE- D610 JERE COMMANDER
; INSIDE DOOR HANDLE ses
HANDLE- FRONT PAIR 2 PCS SET BOLESUMF IE
FRONT/dp/BOLESUMF1E/ref=sr_1_186?ie-UTF8&qid=15263 |CF KHAKI DS358 06 07 08 09 10 US9126291;
19241 &st—8-186é&keywords—CF+advancetjeep Advance “ US9744627

 

 

 

 

 

 
Case 6:18-cv-01770-CEM-DCI

Document 32-5 Filed 05/13/19 Page 15 of 25 PagelD 548

 

https://www-.amazon.com/06-10-COMMANDER-INSIDE-
HANDLE-

06-10 JEEP COMMANDER
INSIDE DOOR HANDLE
REAR PAIR 2 PCS SET

BOIESUMIP6

 

 

 

 

 

 

 

 

 

 

 

 

KHAKI/dp/BOIESUMJP6/ref-sr_1_185?ie-UTF8&qid=152631 |CF US9126291;
9241 &sr—8-185 &keywords—CF+advance+jeep Advance ee Dee ea Chee Ns US9744627
06-10 JEEP COMMANDER
https://www.amazon.com/06-10-COMMANDER-INSIDE- INSIDE DOOR HANDLE
HANDLE- FRONT PAIR 2 PCS SET BOLESUMSDY
CHROME/dp/BOLESUMSDY/ref-sr_1_185?71e-UTF8&qid=152 |CF KHAKI CHROME DS364 06 US9126291;
6319501 &sr—8-1 85&keywords—CF +advance+jeep Advance {0708 09 10 US9744627
06-10 JEEP COMMANDER
https://www.amazon.com/06-10-COMMANDER-Inside-Handle- Inside Door Handle Gray BOIESUMZSM
Chrome/dp/BOLESUMZSM/ref=sr_1_8?ie=UTF8&qid=1526311 |CF Chrome Set 4 PCS DS366 06 oo US9126291;
821 é&sr—8-8&keywords-CF +advance+jeep Advance —|07 08 09 10 US9744627
06-10 JEEP COMMANDER
hitps://www.amazon.com/06-10-COMMANDER-INSIDE- INSIDE DOOR HANDLE
HANDLE- GRAY CHROME FRONT BOLESUNINU
CHROME/dp/BOILESUNINU/tef=sr_1_183?ie=UTF8&qid=152 |CF PAIR 2 PCS SET DS367 06 US9126291;
6319241 &sr—8-183&keywords—CF +advance+jeep Advance |0708 09 10 US9744627
05-11 Jeep Grand Cherokee
https://www.amazon.com/Cherokee-Inside- Handle-CHROME- Inside Door Handle TAN Front
BJOO01- Left & CHROME BOLT BOLESUN2XO
N/dp/BOIESUN2XO/ref=sr_1_35?ie=UTF8&qid=1 5263 12930& |CF BJOOO1-N 05 06 07 08 09 10 US9126291;
st—8-35 &keywords—CF+advancetjeep Advance | 11 US9744627
06-10 JEEP COMMANDER
https://www.amazon.com/06-10-COMMANDER-INSIDE- INSIDE DOOR HANDLE
HANDLE- GRAY CHROME REAR BOLESUN30M
CHROME /dp/BO1ESUN3OM/tef=sr_1_182?ie=UTF8&qid=152 |CF PAIR 2 PCS SET DS368 06 US9126291;
6319241 &sr—8-182&keywords-CF+advance+jeep Advance |0708 09 10 US9744627
05-11 Jeep Grand Cherokee
hitps://www.amazon.com/Cherokee-Inside- Handle-Chrome- Inside Door Handle Front BOLESUNARS
BJ0002/dp/BOIESUN4R8/ref=sr_ | 507?1e-UTF8&qid=1526313 |CF Right Tan & Chrome BJOO02 | - — US9126291;
512&&s1—8-50&keywords-CF +advance+jeep Advance |05 06.07 08 09 1011 US9744627
05-11 Jeep Grand Cherokee
https://www.amazon.com/Cherokee-Inside- Handle-CHROME- Inside Door Handle TAN Front
BJO002- Right & CHROME BOLT BOLESUN67Q
N/dp/BO1LESUN67Q/ref=sr_1_181?ie=UTF8&qid=1526319241 |CF BJO002-N 05 06 07 08 09 10 US9126291;
&sr—8-181 &keywords-CF+advance+jeep Advance |11 US9744627
05-11 Jeep Grand Cherokee
https://www_.amazon.com/Cherokee-Inside- Handle-Chrome- Ses Cae BOITESUN7Z2
BJO003/dp/BOLESUNTZ2/ref=sr_1_18?ie—UTF8&qid=1526312 |CF 05 06 070809 1011 US9126291;
376&sr=8-18&keywords=CF+advancetjeep Advance US9744627
05-11 Jeep Grand Cherokee
https://www.amazon.com/Cherokee-Inside-Handle-CHROME- Inside Door Handle TAN Rear
BJOO03- Lett & CHROME BOLT BOLESUN906
‘dp/BOLESUN906/ref=sr_1_205?ie=UTF8&qid=1526307967 |CF BJO003-N 05 06 07 08 09 10 US9126291;
&sr—8-205 &keywords—jeep+interiort+doorthandle Advance {11 US9744627
05-11 Jeep Grand Cherokee
hitps://www.amazon.com/Cherokee-Inside- Handle-CHROME- aoe ea ek ae Right BOLESUNBIA
BJ0004/dp/BOLESUNBIA/ref=sr_1_28?1e-UTF8&qid=1526312 |CF BJO004 05 06 07.08 09 1011 US9126291;
409&s1—8-28&keywords-CF+advancetjeep Advance , US9744627
05-11 Jeep Grand Cherokee
https://www.amazon.com/Cherokee-Inside- Handle-CHROME- Inside Door Handle TAN Rear
BJOOO4- Right & CHROME BOLT BOILESUND5Q
Nidp/BOLESUND5Q/ref-sr_1_58?ie=UTF8&qid=1526317674& |CF BJO004-N 05 06 07 08 09 10 US9126291;
st—8-58&keywords—CF +advancet jeep Advance {11 US9744627

 

 

 

 

 

 
Case 6:18-cv-01770-CEM-DCI

Document 32-5 Filed 05/13/19 Page 16 of 25 PagelD 549

 

https://www.amazon.com/BJ0002-NS-Cherokee-Inside-Interior-

BJ0002-NS Jeep Grand
Cherokee Inside Interior Door
Handle Passenger Front Right

BOIGPAF8ZU

 

 

 

 

 

 

 

 

 

 

Passenger/dp/BO|GPAF8ZU/ref=sr_1_180?ie-UTF8&qid-1526 |CF Beige Chrome Bolt 05 06 07 US9126291;
319241 &sr-8- | 80&keywords-CF+advance+jeep Advance [0809 1011 US9744627

BJO003-NS Jeep Grand

Cherokee Inside Interior Door
https://www-.amazon.com/BJ0003-NS-Cherokee-Inside-Interior- Handle Driver Rear Left Beige |BO1GPBOGNS
Handle/dp/BOIGPBOGNS/ref-sr_1_1791e-UTF8&qid=152631 |CF Chrome Bolt 05 06 07 08 09 US9126291;
9241 &sr=8-179&keywords—CF+advance+jeep Advance {1011 US9744627

BJO004-NS Jeep Grand

Cherokee Inside Interior Door
https://www.amazon.com/BJO004-NS-Cherokee-Inside-Interior- Handle Passenger Rear Right |BO1GPBB20U
Passenger/dp/BO1GPBB20U/ref-sr_1_178?1e-UTF8&qid=1526 |CF Beige Chrome Bolt 05 06 07 US9126291;
319241 &sr-8-178&keywords=CF+advancet jeep Advance {08 09 1011 US9744627

BJO006-NS Jeep Grand

Cherokee Inside Interior Door
https://www.amazon.com/BJ0006-NS-Cherokee-Inside-Interior- Handle Passenger Front Right |BOIGPCKSW4
Passenger/dp/BO1GPCK5W4/ref=sr_1_1777ie-UTF8&qid=1526 |CF Gray Chrome Bolt 05 06 07 08 US9126291;
319209&sr—8- 177 &keywords—CF+advancet jeep Advance |091011 US9744627

BJO007-NS Jeep Grand

Cherokee Inside Interior Door
https://www.amazon.com/BJO007-NS-Cherokee-Inside-Interior- Handle Driver Rear Left Gray |BO1IGPCQ3XE
Handle/dp/BO1GPCQ3XE/ref-sr_1_ 176?ie-UTF8&qid-152631 |CF Chrome Bolt 05 06 07 08 09 US9126291;
8890 &sr—8-176&keywords—CF+advance+jeep Advance |1011 US9744627

BJOO08-NS Jeep Grand

Cherokee Inside Interior Door
https://www.amazon.com/BJ0008-NS-Cherokee-Inside-Interior- Handle Passenger Rear Right =|BOIGPDSCNA
Passenger/dp/BO1GPDS5SCNA/ref=sr_1_175?ie-UTF8&qid=1526 |CF Gray Chrome Bolt 05 06 07 08 US9126291;
318890&sr-8-175&keywords=CF+advancet jeep Advance |09 1011 US9744627

BJOO10-NS Jeep Grand

Cherokee Inside Interior Door
https://www-.amazon.com/BJ0010-NS-Cherokee-Inside-Interior- Handle Passenger Front Right |BO1GPDS2BY
Passenger/dp/BO1GPDS2BY/ref-sr_1_174?ie-UTF8&qid-1526 |CF Beige Bolt 05 06 07 08 09 10 US9126291;
318890&sr—8-174&keywords=CF +advance+ jeep Advance {11 US9744627

BJOOLI-NS Jeep Grand
https://www.amazon.com/BJ001 1-NS-Cherokee-Inside-Interior- st ao ol BOLGPESQOI
Handle/dp/BOIGPE5Q0I/ref-sr_1_ 173 1e-UTF8&qid=1526318 |CF Bolt 05 06 07 08 09 10 - 8 US9126291;
890&sr—8-173 &keywords—CF +advancet jeep Advance US9744627

BJ0012-NS8 Jeep Grand

Cherokee Inside Interior Door
https://www.amazon.com/BJ0012-NS-Cherokee-Inside-Interior- Handle Passenger Rear Right |BO1GPED9PW
Passenger/dp/BO1GPED9PW/ref=sr_1_172?ie-UTF8&qid=1526 |CF Beige Bolt 05 06 07 08 09 10 US9126291;
318890&sr-8-172 &keywords-CF+advance+ jeep Advance {11 US9744627

BJO0O13-NS Jeep Grand
https://www-.amazon.com/BJ0013-NS-Cherokee-Inside-Interior- eee iba BOIGPEIXHG
Handle/dp/BO1GPEIXHG/ref-sr_1_ 171 ?ie-UTF8&qid=152631 |CF 05 06 07 08 09 1011 US9126291;
8890 &sr—8-171 &keywords=CF+advance+jeep Advance US9744627

BJOO14-NS Jeep Grand
https://www-.amazon.com/BJ0014-NS-Cherokee-Inside-Interior- Saereenmenoe: oe BO1GPEQPIK
Passenger/dp/BO1GPEQPIK/ref-sr_1_170?ie=UTF8&qid=15263 | CF Cans ne a7 08 ante . US9126291;
18890 &sr-8-170&keywords-CF+advance+jeep Advance y US9744627

 

 

https://www.amazon.com/BJ0015-NS-Cherokee-Inside-Interior-
Handle/dp/BOLGPF1IRCS/ref=sr_1_169?ie=UTF8&qid=1526318
890d s1—8-169& keywords=CF+advancetjeep

 

CE
Advance

 

BJOO15-NS Jeep Grand
Cherokee Inside Interior Door
Handle Driver Rear Left Gray
05 06 07 08 09 10 11

 

BOIGPFIRCS

 

US9126291;
US9744627

 

 
Case 6:18-cv-01770-CEM-DCI

Document 32-5 Filed 05/13/19 Page 17 of 25 PagelD 550

 

https://www.amazon.com/BJ0016-NS-Cherokee-Inside-Interior-

BJO016-NS Jeep Grand
Cherokee Inside Interior Door
Handle Passenger Rear Right

BOIGPFI4P6

 

 

 

 

 

 

 

 

 

 

 

 

Passenger/dp/BO1GPFI4P6/ref-sr_|_168?1e-UTF8&qid—15263 1 |CF US9126291;
8890&sr—8-1 68&keywords—CF+advance+jeep Advance ray 05 GOT Os OP IAF US9744627
For 2005-2011 Jeep Grand
https://www.amazon.com/2005-201 1-Cherokee-Inside-Handle- Cherokee Inside Door Handle
DS291- Set 4pes Beige Chrome Bolt =|BOIMXIAG05
NS/dp/BOIMXIAGOS5/ref-sr_1_115?ie-U TF 8&qid=1526318221/CF DS291-NS 05 06 07 08 09 10 US9126291;
&sr—8-115&keywords—CF+advance+jeep Advance {11 US9744627
For 2005-2011 Jeep Grand
https://www-.amazon.com/2005-201 1-Cherokee-Inside-Handle- Cherokee Front Left Inside
BIJO001- Door Handle Beige Chrome BOIN02L209
NS/dp/BO1N02L209/ref-sr_1_ 161 ?1e-UTF8&qid=1526318847 |CF Bolt BJOO01-NS 05 06 07 08 US9126291;
&sr—-8-161 &keywords—CF+advance+jeep Advance |091011 US9744627
For 06-10 JEEP
hitps://www.amazon.com/06-10-COMMANDER-INSIDE- COMMANDER INSIDE
HANDLE- DOOR HANDLE FRONT BOIN39YUM3
CHROME /dp/BOIN39YUMS3/ref=sr_1 14?ie-UTF8&qid=1526 |CF PAIR Khaki & CHROME US9126291;
311821 &sr—8-14&keywords—CF+advance+jeep Advance |BOLT US9744627
For 2006-2010 Jeep
Commander Inside Interior
Door Handle FRONT & REAR
PART Set 4 PCS Gray Painted >
https://www.amazon.com/2006-2010-Commander-Interior- with Chrome Lift Reinforce OVS
Reinforce- with METAL Support
IMPROVED /dp/B06VT9OLBYX/tef-sr_1_42?ie=UTF8&qid=15 |CF IMPROVED DESIGN 06 07 US9126291;
26301340&sr=8-42 & keywords=jeep+interior+doort+handle Advance — }08 09 2010 US9744627
For 2006-2010 Jeep
Commander Inside Interior
Door Handle FRONT & REAR
PART Set 4 PCS Gray Painted rror Ty
https://www-.amazon.com/2006-2010-Commander-Interior- with Chrome Lift Reinforce ccacaiieeaeiaianan
Reinforce- with METAL Support
IMPROVED /dp/BO6VT9LBYX/ref=sr_1_11?ie-UTF8&qid=15 |CF IMPROVED DESIGN 06 07 US9126291;
26311821 &sr—8-1 1& keywords—CF+advance+jeep Advance |08 09 2010 US9744627
For 2006-2010 Jeep
Commander Inside Interior
https://www.amazon.com/2006-2010-Commander-Interior- pee Heads — eet BO6GW2GX8BD
Reatnee- Beige Painted Reinforce was
IMPROVED/dp/BO6W2GX8BD/ref=sr_1_1602ie“UTF8&qid=1 |CF sede 1 soe AG ED US9126291:
52631841 7&sr—8-160&keywords=CF+advance+jeep Advance US9744627
For 2006-2010 Jeep
Commander Inside Interior
https://www.amazon.com/2006-2010-Commander-Interior- Door Handle s ed Pes Beige BO6W9F WMZN
Reinforce: Painted Reinforce with /
IMPROVED /dp/BO6W9FWMZNiref=st_1_46%ie=UTF8&qid=1 |CF Neston econ goo so US9126291;
52631293 0&sr—8-46&keywords—CF +tadvancetjeep Advance US9744627
For 2006-2010 Jeep
Commander Inside Interior
Door Handle FRONT PAIR
https://www.amazon.com/2006-2010-Commander-Interior- Set 2 PCS Beige Painted BOGWDIFIGC
Reinforce- Reinforce with METAL
IMPROVED/dp/BO6WD1F1GC/ref=sr_1_159?ie=UTF&&qid=1 |CF Support IMPROVED DESIGN US9126291;
52631841 7é&sr—8-159&keywords—CF+advance+jeep Advance |06 07 08 09 2010 US9744627

 

 

 
Case 6:18-cv-01770-CEM-DCI

Document 32-5 Filed 05/13/19 Page 18 of 25 PagelD 551

 

https://www.amazon.com/2006-2010-Commander-Interior-

For 2006-2010 Jeep
Commander Inside Interior
Door Handle REAR PAIR Set
2 PCS Beige Painted Reinforce

BOOWLHPSP5

 

 

 

 

 

 

 

 

 

 

 

 

 

Reinforce- with METAL Support
IMPROVED/dp/BO6WLHPSP5/ref-sr_1_ 57?1e-UTF8&qid=152|CF IMPROVED DESIGN 06 07 US9126291;
6317674&sr-8-57 &keywords=CF+advance+jeep Advance — |08 09 2010 US9744627
For 2006-2010 Jeep
Commander Inside Interior
. Door Handle FRONT LEFT
https://www.amazon.com/2006-2010-Commander-Interior- ee . BO6WRNHW2L,
Reinforce- Beige Painted Reinforce with
IMPROVED/dp/BO6WRNHW2L /ref=st_1_47%ie=UTF8&qid=1 |CF vesiGNee oe ee US9126291;
52631293 0&sr—8-47 &keywords—CF+advance+jeep Advance US9744627
For 2006-2010 JEEP
Commander Inside Interior
Door Handle FRONT & REAR
Set 5 Gray Pai B06WVT9ZCZ
hitps://www.amazon.com/2006-2010-Commander-Interior- Se sha Ge ay en nee aN ast
Betatees Reinforce with METAL
IMPROVED/dp/BOGWV79ZCZ/ref=sr_1_1422ie-UTF8&qid=1 |CF esa. Nea DESIGN US9126291;
52630621 6&sr—8-142&keywords—jeep-Hnterior+doort+handle Advance US9744627
For 2006-2010 Jeep
Commander Inside Interior
Door Handle REAR PART Set
F 2 PCS Gray Painted with BO6WV7PC66
https://www.amazon.com/2006-2010-Commander-Interior- Dee »
Reinforce Chrome Lift Reinforce with
inforce-

; ; = : METAL 5 rt IMPROVED
IMPROVED/dp/BO6WV7PC66/ref=sr_1_1582ie=UTF8&qid=15 |CF DESIGN ee 08 09 2010 US9126291:
26318417 &sr-8-158&keywords—CF+advancetjeep Advance US9744627

For 2006-2010 Jeep
Commander Inside Interior
. é E GH]
hittps://www.amazon.com/2006-2010-Commander-Interior- Door Handle FRONT RI at e BOGWV7PDBB
Painted- Set 2 PCS Gray Painted with
. >: : . Ss Vv
IMPROVED/dp/B06WV7PDBB/ref=sr_1_1572ie-UTF8&qid=1 |CF ee eg es at = US9126291;
52631841 7&sr—8-157&keywords—CF+advance+jeep Advance US9744627
For 2006-2010 JEEP
COMMANDER INSIDE
. DOOR HANDLE BEIGE -
an amazon.cony'2006-2010-COMMANDER-Reinforce- REAR LEFT Reinforce with BO6WVC8QZF
IMPROVED/dp/BO6WVC8QZE/ref=sr_1_156%ie=UTF8&qid=1 |CF ee Hes co US9126291:
5263 1841 7&sr—8-156&keywords—CF+advance+ jeep Advance a US9744627
For 2006-2010 JEEP
COMMANDER INSIDE
vs DOOR HANDLE Beige ss
ees 2010-COMMANDER-Reintorce REAR RIGHT Reinforce with BO6X19NXRH
IMPROVED/dp/B06X19NXRH/ref=sr_1_1552ie-UTF8&qid=1 |CF vrrenroc orn anode. US9126291;
5263 1841 7&sr-8-155&keywords-CF+advance+jeep Advance US9744627
https://www.amazon.com/06-10-COMMANDER-Inside-Handle- 06-10 JEEP COMMANDER
CR2823E2- Inside Door Handle Front BO74GHTV8P
N/dp/BO7T46H7V8P/ret=sr_ | 53?ie-UTF8&qid=1526317674&s |CF Right Khaki CR2823E2-N 06 US9126291;
18-53 &keywords—CF +advancet+jeep Advance _|07 08 09 10 US9744627
05-11 Jeep Grand Cherokee
hitps://www_.amazon.com/05-1 1-Cherokee-Inside-Handle- Front Left Inside Door Handle B07489Y33W
‘5 a L. as f :
BJO001/dp/B07489Y33W/ref=sr_1_192?ie=UTF8&qid=152630 |CF Tan Beige BJO001 05 06 07 08 US9126291;
7595 &sr—8-192 &keywords—jeeptinteriort+doorthandle Advance |09 1011 US9744627

 

 
Case 6:18-cv-01770-CEM-DCI

Document 32-5 Filed 05/13/19 Page 19 of 25 PagelD 552

 

https://www.amazon.com/2006-2010-COMMANDER-INSIDE-

For 2006-2010 JEEP

 

 

 

 

HANDLE- COMMANDER INSIDE B0748C2WBQ
FRONT/dp/B0748C2WBOQ/ref=sr_1_154?ie=UTF8&qid=15263 |CF DOOR HANDLE FRONT Sa US9126291;
18417 &sr—8-154&keywords=CF +advance+jeep Advance  |RIGHT GRAY US9744627
https://www.amazon.com/2006-2010-COMMANDER-INSIDE- For 2006-2010 JEEP
HANDLE- COMMANDER INSIDE BO748C5KI7
FRONT/dp/B0748C5KJ7/ref=sr_1_153?ie=UTF8&qid=1526318 |CF DOOR HANDLE FRONT US9126291;
417&sr—8-153&keywords=CF +advance+jeep Advance —|LEFT GRAY US9744627
https://www.amazon.com/2006-2010-JEEP-COMMANDER- For 2006-2010 JEEP
INSIDE- COMMANDER INSIDE BOT48CLIKL
HANDLE/dp/BO748CL7KLiref=sr_|_152?ie-UTF8&qid=1526 |CF DOOR HANDLE REAR US9126291;
31841 7&sr-8-152&keywords=CF+advance+jeep Advance —|LEFT GRAY US9744627
For 2006-2010 JEEP
COMMANDER INSIDE
s DOOR HANDLE REAR ; ,
i ‘eveatsamazon. com 2000-20 10-COMMANDERSReinlores: RIGHT GRAY Reinforce with BO749BYZPK
IMPROVED/dp/B0749BY ZPK/tef=sr_1_151?ie-UTF8&qid=15 |CF a one aa = US9126291;
26318378 &sr—8-151 &keywords—CF+advancetjeep Advance US9744627

 

 

 

 

 

 
Case 6:18-cv-01770-CEM-DCI Document 32-5 Filed 05/13/19 Page 20 of 25 PagelD 553

EXHIBIT B
Case 6:18-cv-01770-CEM-DCI Document 32-5 Filed 05/13/19 Page 21 of 25 PagelD 554

Infringement Contentions: U.S. Patent No. 9,126,291 and U.S. Patent No. 9,744,627
By selling a replacement door handle which is a component for use in the patented process
of U.S. Patent Nos. 9,126,291 (“the ‘291 patent’) and 9,744,627 (“the ‘627 patent”), knowing the
same to be especially adapted for use in infringement of the patented process, and having no
substantial non-infringing uses, CF Advance, is liable at least as a contributory infringer under 35

U.S.C. § 271(c), which states as follows:

(c) Whoever offers to sell or sells within the United States or imports into
the United States a component of a patented machine, manufacture,
combination or composition, or a material or apparatus for use in practicing
a patented process, constituting a material part of the invention, knowing
the same to be especially made or especially adapted for use in an
infringement of such patent, and not a staple article or commodity of
commerce suitable for substantial noninfringing use, shall be liable as a

contributory infringer.

To the extent that CF Advance also provides installation of the CF Advance replacement

door handles, CF Advance directly infringes the claims of the ‘291 patent and the ‘627 patent.

The CF Advance replacement door handles having part numbers, DS799 or ESUI69E,
contributorily infringe the claims of the ‘291 patent and the ‘627 patent. See, for example,
https://www.amazon.com/CF-Advance-Commander-Inside__ hande/dp/BO7GSDNLH3/ref=sr
|_ 3?keywords=cftadvance&qid= 1555084695&s=gateway&sr=8-3 and https://www.amazon
.com/05-11-Cherokee-Inside-Handle-Chrome/dp/BO1ESUIIM4/ref=Ip_14112546011 1 1?srs=1

4112546011 &ie=UTF8&qid=1555084716&sr=8-1.
Case 6:18-cv-01770-CEM-DCI Document 32-5 Filed 05/13/19 Page 22 of 25 PagelD 555

Other similar parts of CF Advance also contributorily infringe the claims of these patents.
Such infringing parts include, without limitation, parts having part numbers: DS289, DS290,
DS291, DS291-NS, DS293, DS294, DS296, DS297, DS298, DS300, DS452, DS294, DS294-NS,
DS335, DS355, DS357, DS358, DS359, DS366, DS367, DS504, DS505, DS506, DS508, DS512,
BJ0001, BJO002, BJO002-NS, BJ0003-N, BJO005, BJOO06-NS, BJO007-NS, BJ0009, BJO010-NS,
BJO010, BJOO11, BJOO11-NS, BJO012, BJO013-NS, BJO014, BJOO14-NS, BJO0O15, BJOO16,
CR2823E, CR2823G, CR2823MG4, CR2823ME1, CR2823ME2, CR2823ME4, CR2823E2-N
CR2823EINS, CR2823E2NS, CR2823E3NS, CR2823E4NS, CR2823GINS, CR2823G2NS,

CR2823G3NS, and CR2823G4NS.

The claims of the Patentee’s patented process, and a discussion of how the parts of CF

Advance contributorily infringe these claims, are as follows.

I. U.S Patent No. 9,126,291

 

Claim 1. A method for repairing a broken
interior door handle housing on an interior
door panel on a door of a vehicle, the broken
interior door handle housing integrated into
the interior door panel by a plurality of rivets,
the interior door panel bearing at least one
post extending from the interior door panel
through a corresponding aperture in the
broken interior door handle housing, the
method comprising:

The CF Advance Jeep Grand Cherokee Inside
Door Handles and the CF advance Jeep
Commander Inside Door Handles are
replacement interior door handle housings
configured with holes that match the rivet
locations and the at least one post.

 

removing the interior door panel from the
door;

The interior door panel is removed to install
the CF Advance Jeep Grand Cherokee Inside
Door Handle and the CF Advance Jeep
Commander Inside Door Handle.

 

removing the broken interior door handle
housing from the interior door panel by
removing the plurality of rivets and detaching
the broken interior door handle housing;

 

 

The broken door handle housing is removed
to install the CF Advance Jeep Grand
Cherokee Inside Door Handle and the CF
advance Jeep Commander Inside Door
Handle.

 

 
Case 6:18-cv-01770-CEM-DCI

Document 32-5 Filed 05/13/19 Page 23 of 25 PagelD 556

 

installing a replacement interior door handle
housing on the interior door panel such that
the at least one post on the interior door panel
extends through an aperture in the
replacement interior door handle housing;

The CF Advance Jeep Grand Cherokee Inside
Door Handles and the CF Advance Jeep
Commander Inside Door Handles are
replacement interior door handle housings
configured with an aperture such that at least
one post on the interior door panel extends
through the aperture in the replacement
interior door handle housing.

 

placing a retainer over the at least one post on
the interior door panel to press the
replacement interior door handle housing
against the interior door panel; and

The CF Advance Jeep Grand Cherokee Inside
Door Handles and the CF Advance Jeep
Commander Inside Door Handles are
replacement interior door handle housings
configured to be pressed against the interior
door panel.

 

replacing the interior door panel on the door.

The CF Advance Jeep Grand Cherokee Inside
Door Handles and the CF Advance Jeep
Commander Inside Door Handles are
replacement interior door handle housings
configured so that the interior door panel can
be replaced on the door.

 

2. The method of claim 1 wherein the step of
removing the broken interior door handle
housing from the interior door panel by
removing the rivets and detaching the broken
interior door handle housing comprises
removing the rivets with a drill.

The CF Advance Jeep Grand Cherokee Inside
Door Handles and the CF Advance Jeep
Commander Inside Door Handles are
replacement interior door handle housings
configured with holes that match the rivet
locations.

 

3. The method of claim | wherein the step of
removing the broken interior door handle
housing from the interior door panel by
removing the rivets and detaching the broken
interior door handle housing comprises
removing the rivets with a razor knife.

The CF Advance Jeep Grand Cherokee Inside
Door Handles and the CF Advance Jeep
Commander Inside Door Handles are
replacement interior door handle housings
configured with holes that match the rivet
locations.

 

4. The method of claim | wherein the interior
door panel further includes a tab extending
from the interior door panel through a
corresponding aperture in the broken interior
door handle housing, and the step of installing
a replacement inte-rior door handle housing
on the interior door panel comprises installing
the replacement interior door handle housing
on the interior door panel such that the tab on
the interior door panel extends through an
aperture in the replacement interior door
handle housing.

The CF Advance Jeep Grand Cherokee Inside
Door Handles and the CF Advance Jeep
Commander Inside Door Handles are
replacement interior door handle housings
configured with an aperture to receive the tab
so that the tab extends through the aperture.

 

 

5. The method of claim 4 wherein the step of
installing a replacement interior door handle

 

The CF Advance Jeep Grand Cherokee Inside
Door Handles and the CF Advance Jeep

 

 
Case 6:18-cv-01770-CEM-DCI

Document 32-5 Filed 05/13/19 Page 24 of 25 PagelD 557

 

housing on the interior door panel includes
drilling a hole in the tab and inserting a cotter
pin in the hole to secure the replacement
interior door handle housing against the
interior door panel.

Commander Inside Door Handles are
replacement interior door handle housings
configured with an aperture to receive the tab
so that the tab extends through the aperture.

 

 

6. The method of claim | wherein the step of
installing a replacement interior door handle
housing on the interior door panel further
includes applying adhesive between the
interior door panel and the replacement
interior door handle housing.

 

The CF Advance Jeep Grand Cherokee Inside
Door Handles and the CF Advance Jeep
Commander Inside Door Handles are
replacement interior door handle housings
configured to enable application of an
adhesive.

 

Il. U.S Patent No. 9,744,627

 

Claim 1. A method for repairing a broken
interior door handle housing on an interior
door panel on a door of a vehicle, the broken
interior door handle housing integrated into
the interior door panel by a plurality of rivets,
the method comprising:

The CF Advance Jeep Grand Cherokee Inside
Door Handles and the CF Advance Jeep
Commander Inside Door Handles are
replacement interior door handle housings
configured with holes that match the rivet
locations.

 

removing the interior door panel from the
door;

The interior door panel is removed to install
the CF Advance Jeep Grand Cherokee Inside
Door Handle and the CF Advance Jeep
Commander Inside Door Handle.

 

removing the broken interior door handle
housing from the interior door panel by
removing the plurality of rivets and detaching
the broken interior door handle housing to
reveal a plurality of former rivet locations in
the interior door panel;

The broken door handle housing is removed
to install the CF Advance Jeep Grand
Cherokee Inside Door Handle and the CF
Advance Jeep Commander Inside Door
Handle which are configured with holes to
match the rivet locations.

 

installing a replacement interior door handle
housing having a plurality of apertures
corresponding to at least some of the plurality
of former rivet locations on the interior door
panel:

The CF Advance Jeep Grand Cherokee Inside
Door Handles and the CF Advance Jeep
Commander Inside Door Handles are
replacement interior door handle housings
configured with an aperture such that at least
one post on the interior door panel extends
through the aperture in the replacement
interior door handle housing.

 

 

installing at least one screw through an
aperture in the replacement interior door
handle housing and into a former rivet
location in the interior door panel to secure
the replacement interior door handle housing
against the interior door panel; and

 

The CF Advance Jeep Grand Cherokee Inside
Door Handles and the CF Advance Jeep
Commander Inside Door Handles are
replacement interior door handle housings
that include a screw and configured to receive
the screw through an aperture into a former
rivet location to secure the replacement

 

 

 
Case 6:18-cv-01770-CEM-DCI

Document 32-5 Filed 05/13/19 Page 25 of 25 PagelD 558

 

interior door handle against the interior door
panel.

 

replacing the interior door panel on the door.

The CF Advance Jeep Grand Cherokee Inside
Door Handles and the CF Advance Jeep
Commander Inside Door Handles are
replacement interior door handle housings
configured so that the interior door panel can
be replaced on the door.

 

2. The method of claim | wherein the step of
removing the broken interior door handle
housing from the interior door panel by
removing the rivets and detaching the broken
interior door handle housing comprises
removing the rivets with a drill.

The CF Advance Jeep Grand Cherokee Inside
Door Handles and the CF Advance Jeep
Commander Inside Door Handles are
replacement interior door handle housings
configured with holes that match the rivet
locations.

 

3. The method of claim | wherein the step of
removing the broken interior door handle
housing from the interior door panel by
removing the rivets and detaching the broken
interior door handle housing comprises
removing the rivets with a razor knife.

The CF Advance Jeep Grand Cherokee Inside
Door Handles and the CF Advance Jeep
Commander Inside Door Handles are
replacement interior door handle housings
configured with holes that match the rivet
locations.

 

4. The method of claim | wherein the interior
door panel further includes a tab extending
from the interior door panel through a
corresponding aperture in the broken interior
door handle housing, and the step of installing
a replacement inte-rior door handle housing
on the interior door panel comprises installing
the replacement interior door handle housing
on the interior door panel such that the tab on
the interior door panel extends through an
aperture in the replacement interior door
handle housing.

The CF Advance Jeep Grand Cherokee Inside
Door Handles and the CF Advance Jeep
Commander Inside Door Handles are
replacement interior door handle housings
configured with an aperture to receive the tab
so that the tab extends through the aperture.

 

 

5. The method of claim | wherein the step of
installing a replacement interior door handle
housing on the interior door panel further
includes applying adhesive between the
interior door panel and the replacement
interior door handle housing.

 

The CF Advance Jeep Grand Cherokee Inside
Door Handles and the CF Advance Jeep
Commander Inside Door Handles are
replacement interior door handle housings
configured to enable application of an
adhesive.

 

 
